 


113 HRES 196 EH: Supporting the Sixth Amendment to the United States Constitution, the right to counsel.
U.S. House of Representatives
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 196 
In the House of Representatives, U. S.,

November 13, 2013
 
RESOLUTION 
Supporting the Sixth Amendment to the United States Constitution, the right to counsel. 
 
 
Whereas on March 18, 1963, the Supreme Court recognized in Gideon v. Wainwright that counsel must be provided to indigent defendants in all felony cases;  
Whereas the Supreme Court held that providing counsel to indigent defendants in all felony cases meets the essential requirements of the Sixth Amendment to the United States Constitution; and  
Whereas the Supreme Court held in Argersinger v. Hamlin that absent a knowing and intelligent waiver, no person may be imprisoned for any offense, whether classified as petty, misdemeanor, or felony, unless they were represented by counsel at their trial: Now, therefore, be it   
 
That the House of Representatives— 
(1)supports the Sixth Amendment to the United States Constitution, the right to counsel;   
(2)supports strategies to improve the criminal justice system to ensure that indigent defendants in all felony cases are adequately represented by counsel; and
(3)urges States to work to ensure that indigent defendants in all felony cases are adequately represented by counsel.   
 
Karen L. Haas,Clerk.
